Citation Nr: 1546120	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-33 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a non-service connected pension with aid and attendance benefits, for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to May 1962 and from May 1962 to May 1968.  The Veteran is deceased and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A living person who would be eligible to receive accrued benefits due to a claimant under 38 U.S.C. § 5121(a)  may also be eligible to be substituted as the claimant for purposes of processing a pending claim to completion.  See 38 U.S.C. § 5121A. Unlike accrued benefits claims, which are limited to the evidence of record at the time of the Veteran's death, a substitute claimant is able to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death. 

In this case, the Veteran filed an August 2010 claim for service connection for posttraumatic stress disorder, hearing loss, tinnitus, retained shrapnel in his arms and a spinal cord injury; all of which were pending at the time of his death.  In May 2011, approximately six weeks after the Veteran's death, the appellant filed a claim for dependency and indemnity compensation, which is deemed to include a request for substitution for the pending service connection claim.  See 38 C.F.R. § 3.1010(c)(2).   The appellant additionally indicated in a May 2011 statement that she wished her husband's unadjudicated claims to be "reactivated", in spite of his death.  To date, however, there has been no adjudication of the claim for substitution, and the Board cannot make a decision on this matter in the first instance.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 38 C.F.R. § 20.101(a) (2014). 

Concerning the claims on appeal, the Board observes that although the February 2012 rating decision indicates that the Veteran's death certificate is of record; it is not available in the electronic or paper claims file.  Additionally, the February 2012 rating decision indicates that the appellant received appropriate notice regarding her claims in May 2011 and September 2011.  The other evidence indicated by adjudicatory documents are in either the paper or the electronic files.  Thus, on remand, the RO must obtain the Veteran's death certificate and once again provide the appellant the appropriate VCAA notice.

Additionally, voluminous VA treatment records are in the claims files; however, only dated to September 2010.  VA treatment records from September 2010 to the Veteran's death in March 2011 must be obtained and associated with the claims file.

The Veteran was in receipt of benefits from the Social Security Administration according to documentation received at the RO from the Veteran in September 2010.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Thus, such records must be requested and associated on remand.

Accordingly, the case is REMANDED for the following action:

1.  Determine if the appellant is eligible to be substituted in relation to the outstanding claims at the time of the Veteran's death.  If so, the appellant should be notified and given the opportunity to choose the path by which the claim will be adjudicated.  Thereafter, adjudicate her claim. 

2.  Provide the appellant with appropriate notice consistent with the claims of record.

3.  Request a copy of the death certificate from the appellant.

4.  Obtain and associate with the claims file VA treatment records not already associated.

5.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  

6.  Thereafter, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




